DISMISS and Opinion Filed April 19, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00625-CV

 DAY INVESTMENT GROUP, LLC, JASON MARTINEZ, AND ANGELA
                     YAUN, Appellants
                           V.
  COLBY DAUCH, BRIANNA DAUCH, AND WAYNE M. TAYLOR, AS
              SUBSTITUTE TRUSTEE, Appellees

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-02300-2020

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Reichek

      This appeal follows the trial court’s order dismissing, on appellees’ Rule 91a

motion, appellants’ claims against appellees. See TEX. R. CIV. P. 91a (providing for

dismissal of baseless causes of action). Because appellees requested attorney’s fees

in their motion and the trial court’s dismissal order did not address that issue, we

questioned our jurisdiction over the appeal. See Lehmann v. Har-Con Corp., 39

S.W.3d 191, 195 (Tex. 2001) (subject to mostly statutory exceptions, appeal may

only be taken from final judgment that disposes of all parties and claims).
      In a jurisdictional letter brief filed at our request, appellants note one of their

claims was for temporary injunctive relief, and the hearing which resulted in the

interlocutory dismissal order was set as a temporary injunction hearing. They argue

that, as a result, the dismissal order can be construed as an order denying their request

for a temporary injunction. Because section 51.014(a) of the Texas Civil Practice

and Remedies Code authorizes an appeal from an order denying a temporary

injunction, see TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4), they maintain

we have jurisdiction over the appeal. We disagree.

      Although the clerk’s record reflects the hearing was set as a temporary

injunction hearing and the reporter’s record reflects the trial judge orally denied

appellants’ request for a temporary injunction, the trial judge also orally granted the

motion to dismiss, which sought dismissal of appellants’ entire cause of action, and

the appealed order mentions only the motion to dismiss. Further, the reporter’s

record reflects that the purpose of the hearing was to see if an agreement had been

reached between the parties not whether injunctive relief should be granted. As

reflected in the record, at an earlier hearing, of which no record was made, the trial

judge informed the parties she did not believe appellants’ pleadings had merit in law

or in fact, but she would allow the parties an opportunity to try to resolve the dispute

on their own. At the hearing that led to the dismissal, counsel for the parties

discussed the bases for their positions and what transpired between the two hearings,

but no evidence was presented in support of or against the injunction. See Operation

                                          –2–
Rescue-Nat’l v. Planned Parenthood of Houston & Se. Tex., 975 S.W.2d 546, 560

& n.56 (Tex. 1998) (“[A] trial court has no discretion to grant injunctive relief . . .

without supporting evidence.”).

      We conclude, on the record before us, that the appealed order is not an order

denying a request for a temporary injunction but is an unappealable interlocutory

order granting a motion to dismiss under rule 91a. See Art Inst. of Chicago v.

Integral Hedging, L.P., 129 S.W.3d 564, 570 (Tex. App.—Dallas 2003, no pet.)

(rejecting argument that, because application for temporary injunction seeking to

enjoin use of partnership assets for payment of attorney’s fees had been filed,

interlocutory order directing court-appointed receiver to pay attorney’s fees out of

receivership assets was appealable as order denying request for temporary injunction

where “the form of the order [was] a direction or authorization to the receiver” not

order denying temporary injunction and trial court did not complete temporary

injunction hearing). Accordingly, we dismiss the appeal. See TEX. R. APP. P.

42.3(a).



                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE


200625F.P05




                                         –3–
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

 DAY INVESTMENT GROUP, LLC,                     On Appeal from the 416th Judicial
 JASON MARTINEZ, AND                            District Court, Collin County, Texas
 ANGELA YAUN, Appellants                        Trial Court Cause No. 416-02300-
                                                2020.
 No. 05-20-00625-CV           V.                Opinion delivered by Justice
                                                Reichek, Justices Schenck and
 COLBY DAUCH, BRIANNA                           Carlyle participating.
 DAUCH, AND WAYNE M.
 TAYLOR, AS SUBSTITUTE
 TRUSTEE, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees Colby Dauch, Brianna Dauch, and Wayne M.
Taylor, as substitute trustee, recover their costs, if any, of this appeal from appellants
Day Investment Group, LLC, Jason Martinez, and Angela Yaun.


Judgment entered April 19, 2021.




                                          –4–